MATHEWS, J.
delivered the opinion of the court. The Attorney General has filed a libel against a slave, named Edward, praying a claim of forfeiture and sale, in favor of the state, on account of his having been legally imported. The authority of the courts of this state to in- terfere in such cases, was derived from an act of the territorial legislature, passed on the 6th of March, 1810, respecting slaves imported in violation of the act of Congress of the, 2d of March, 1807. 3 Martin's Digest, 664, n. 72, Since the appeal in the present case, the act of the territorial legislature has been repealed, and the repealing act is now in force. According to the provisions of the existing laws of the state, independently of the law of the United States, it is evident that forfeiture is not a con~ sequence of the introduction of slaves into this state, and their introduction is no longer a vio~ Jation of the laws of the state; and consequent~ ly a matter not appertaining to the jurisdiction of its courts. The
law under which the district court acted having ceased to exist, and all the jurisdiction of of *475the state court on the object of the present suit having ceased with, the only thing left for this court to do, would be to give judgment in conformity with the law as it now stands, unless its obligation can be fairly tested on the pound ot unconstitutionality. But the district court having dismissed the libel, which in our opinion is correct, according to the present existing laws, whatever it may be under the former, it is ordered, adjudged and decreed that the appeal be dismissed. 1 Cranch 103-110, 5 id. 280, 6 id. 329.
Moreau, Att. Gen. for the state, Henry, for the defendant.